DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08 October 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The Examiner notes that copies of several of the foreign patent literature and most of the non-patent literature can be found in the file of parent application US16/335222 and have been considered in a cursory manner.  References that have not been provided in either the instant application or either parent applications have not been considered. 
Due to the large volume of material presented in the IDS of 08 October 2021 (including numerous duplicate entries and the entire filed history of several US patent applications without making reference to how they are relevant or related), Applicant’s IDSs have received only a cursory consideration wherein U.S. patent literation was crossed with a text search and all other references received only a quick glance. 
Significantly, an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).
The purpose of this comment is to document on the record that the disclosed prior art has only received a cursory consideration. Should this level of consideration be acceptable to the Applicant, no further action is needed. However, should Applicant desire a more thorough consideration of the disclosed prior art, Applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDS. If Applicants indicate that all the submitted documents are highly pertinent, then they are requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure Statement. This information is necessary to more thoroughly evaluate the large volume of prior art submitted with the IDS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47, 59, 60, 67-70, 74 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10, 17-19, 24-25 of U.S. Patent No 11,255,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘722 include all of the limitations of the instant claims as identified below:  

Claim 47 is unpatentable over claim 8 of ‘722:  claim 47 (claim 8 in parentheses): A rooftop sensor system disposed on a building (claim 8: the infrared cloud detector system is located on a rooftop of the building), the rooftop sensor system comprising: at least one infrared sensor (see claim 1); and at least one ambient temperature sensor (claim 1); wherein the rooftop sensor system is configured to determine a cloud condition based in part on a difference between a sky temperature reading from the at least one infrared sensor and an ambient temperature reading from the at least one ambient temperature sensor (claim 1); and wherein the rooftop sensor system further comprises, or is in communication with, one or more window controllers configured to control tint of one or more tintable windows disposed in the building based in part on the cloud condition determined (claim 7).

Claim 59 is unpatentable over claim 18 of ‘722: claim 59: A rooftop sensor system disposed on a building (claim 18), the rooftop sensor system comprising: at least one infrared sensor (claim 10); at least one ambient temperature sensor (claim 10); and at least one photosensor (claim 10); wherein the rooftop sensor system is configured to determine the cloud condition: (I) based in part on a sky temperature reading from the at least one infrared sensor and an ambient temperature reading from the at least one ambient temperature sensor if a time of day is (i) between a first time before a sunrise time and a second time after the sunrise time or (ii) between a third time before a sunset time and the sunset time; and (II) based in part on an intensity reading from the at least one photosensor if the time of day is between the second time after the sunrise time and before the third time before the sunset time (claim 10).

Claim 60: The rooftop sensor system of claim 59, wherein the time of day is a time at which the sky temperature reading, the ambient temperature reading, and the intensity reading are taken (this is understood from ‘722, claim 10, that the determined time of day corresponds to the time at which sensor readings are taken).

Claim 67:  The rooftop sensor system of claim 59, wherein the rooftop sensor system is configured to determine a tint state for the one or more tintable windows based on the cloud condition determined and/or a calculated irradiance (claim 17).

Claim 68: The rooftop sensor system of claim 67, wherein the rooftop sensor system is configured to send instructions to the one or more window controllers to transition the one or more tintable windows to the tint state determined (claim 17).

Claim 69: The rooftop sensor system of claim 59, wherein the at least one photosensor is configured to generate the intensity reading based on visible light received (claim 10).

Claim 70: The rooftop sensor system of claim 59, wherein the at least one infrared sensor is configured to generate the sky temperature reading based on infrared radiation received within its field-of-view (claim 10) and/or having wavelength above 5µm.

Claim 74 (rejected over ‘722 claim 25): A method of controlling at least one tintable window disposed in a building, the method comprising (claim 24): determining a tint state for the at least one tintable window based at least in part on a cloud condition (claim 24), the cloud condition determined based in part on a difference between a sky temperature reading from at least one infrared sensor and an ambient temperature reading from at least on ambient temperature sensor (claim 19), wherein the at least one infrared sensor and at least one ambient temperature sensor are disposed on a rooftop of the building (claim 25); and sending instructions to transition the at least one tintable window to the tint state determined (claim 24).


Allowable Subject Matter
Claims 82-90 are allowed.
No prior art reads on the invention of claims 47-81 as understood by the examiner.  Therefore, claims 47-81 would be allowable in the event that the double patenting rejection is overcome. 

The following is a statement of reasons for the indication of allowable subject matter: The closest prior art includes: Applicant-cited JP2004170350 (herein after “Osuga”), CN201104273 (herein after “Dongli”). 
Osuga teaches the use of IR radiation thermometer to observe the temperature of a target (a cloud). An ambient/ground temperature is used to correct a cloud temperature measurement and predict marbling. “The present invention is characterized in that the marbling prediction is performed from the temperature information or the difference between the cloud bottom temperature and the ground temperature. In other words, frost is a phenomenon that occurs due to the cooling of the ground surface temperature at night, especially the temperature of the ground surface, and the ground surface cooling rate (cooling rate) is estimated from the infrared radiation intensity of the cloud base to determine the humidity, wind direction, Combined with information such as wind speed, it is possible to predict marbling with a relatively high probability. Further, the present invention is characterized in that rainfall prediction is performed from temperature information or a difference between a cloud bottom temperature and a ground temperature or a cloud bottom altitude. In other words, there is a considerable correlation between the probability of rainfall and phenomena such as cloud temperature rise and cloud bottom decline, and the probability is based on the temperature information, the difference between the cloud bottom temperature and the ground temperature, or the observed value of the cloud bottom altitude.”
	There is no reasonable teaching, suggestion, or motivation that the invention of Osuga would use a difference between the ground temperature measurement and the cloud temperature measurement to determine a cloud condition. 
	The prior art of Dongli teaches an IR ground-based cloud sensor which uses an IR ground-based cloud measuring sensor and an environmental parameter measuring mechanism. “The infrared radiation information measured by the infrared cloud sensor and the temperature, humidity and visibility information obtained by the environmental parameter measurement agency are transmitted to the data processing computer for processing through the line to generate information about whether there is cloud in the measured pixel.”
	There is no reasonable teaching, suggestion, or motivation that the invention of Dongli would use a difference between the ground temperature measurement and the cloud temperature measurement to determine a cloud condition.

Conclusion
	Upon applicant's amendment to overcome the double patenting rejection raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made, resulting in a possible Final Office Action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	10/5/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861